Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 1 of 6
                          Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 2 of 6

                                                                                          FORM 6-K
                                                                         U.S. SECURITIES AND EXCHANGE COMMISSION
                                                                                                                  Washington, D.C. 20549

                                                                                                        REPORT OF FOREIGN PRIVATE ISSUER
                                                                                                     PURSUANT TO RULE 13a-16 OR 15d-16 OF THE
                                                                                                        SECURITIES EXCHANGE ACT OF 1934

                                                                                                                    dated April 23, 2020

                                                                                                             Commission File Number 1-15148


                                                                                                                       BRF S.A.
                                                                                                           (Exact Name as Specified in its Charter)

                                                                                                                             N/A
                                                                                                             (Translation of Registrant’s Name)

                                                                                                          8501, Av. das Naçoes Unidas, 1st Floor
                                                                                                      Pinheiros - 05425-070-São Paulo - SP, Brazil
                                                                                                     (Address of principal executive offices) (Zip code)

         Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.

         Form 20-F x Form 40-F o

         Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T
Rule 101(b)(1):

         Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T
Rule 101(b)(7):

         Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.

         Yes o No x

         If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable.
                          Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 3 of 6

                                                                                                                         ***

         This material includes certain forward-looking statements that are based principally on current expectations and on projections of future events and financial trends that currently affect or might affect the Company’s business, and are not
guarantees of future performance. These forward-looking statements are based on management’s expectations, which involve a number of known and unknown risks, uncertainties, assumptions and other important factors, many of which are beyond
the Company’s control and any of which could cause actual financial condition and results of operations to differ materially fom those set out in the Company’s forward-looking statements. You are cautioned not to put undue reliance on such
forward-looking statements. The Company undertakes no obligation, and expressly disclaims any obligation, to update or revise any forward-looking statements. The risks and uncertainties relating to the forward-looking statements in this Report on
Form 6-K, including Exhibit 1 hereto, include those described under the captions “Forward-Looking Statements” and “Item 3. Key Information - D. Risk Factors” in the Company’s annual report on Form 20-F for the year ended December 31, 2012.
                          Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 4 of 6

                                                                                                                     SIGNATURES

                  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized.

Date: April 23, 2020
                                                                                                              BRF S.A.
                                                                                                              By:   /s/ Carlos Alberto Bezerra de Moura
                                                                                                                    Name: Carlos Alberto Bezerra de Moura
                                                                                                                    Title: Chief Financial and Investor Relations Officer
          Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 5 of 6

                                           EXHIBIT INDEX

Exhibit        Description of Exhibit
1              ANNOUCEMENT TO THE MARKET
                     Case 1:18-cv-02213-PKC Document 154-1 Filed 04/27/20 Page 6 of 6




                                                                                                    BRF S.A.
                                                                                          PUBLICLY-HELD COMPANY
                                                                                           CNPJ 01.838.723/0001-27
                                                                                              NIRE 42.300.034.240
                                                                                                 CVM 16269-2
                                                                                      ANNOUCEMENT TO THE MARKET
BRF S.A. ("BRF" or "Company") (B3: BRFS3; NYSE: BRFS) announces to its shareholders and to the market in general that it has executed an agreement in principle (the “Agreement”) to settle the
putative securities class action captioned In re BRF S.A. Securities Litigation, 18-cv-2213 (PKC), filed against the Company and certain executives in the United States District Court for the Southern District
of New York.

Under the Agreement, BRF has agreed to pay US$40 million (forty million US dollars) to resolve all pending and prospective claims by individuals or entities who purchased or otherwise acquired BRF’s
American Depositary Receipts (“ADRs”) between April 4, 2013 and March 5, 2018. The settlement is subject to court ratification and execution of final settlement documentation.

The Agreement does not constitute any admission of liability or wrongdoing by BRF or its executives. The Agreement expressly provides that BRF denies any misconduct or that any plaintiff has suffered
any damages or was harmed by any conduct alleged in this action.

                                                                                           São Paulo, April 23, 2020.

                                                                                     Carlos Alberto Bezerra de Moura
                                                                                 Chief Financial and Investor Relations Officer
                                                                                                   BRF S.A.
